
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.46


NOTE


    December 18, 2002 $5,000,000.00   Minneapolis, Minnesota

        The undersigned, for value received, promises to pay to the order of
LaSalle Bank National Association (the "Bank") at the principal office of
LaSalle Bank National Association (the "Agent") in Chicago, Illinois the
aggregate unpaid amount of all Loans made to the undersigned by the Bank
pursuant to the Credit Agreement referred to below (as shown on the schedule
attached hereto (and any continuation thereof) or in the records of the Bank),
such principal amount to be payable on the dates set forth in the Credit
Agreement.

        The undersigned further promises to pay interest on the unpaid principal
amount of each Loan from the date of such Loan until such Loan is paid in full,
payable at the rate(s) and at the time(s) set forth in the Credit Agreement.
Payments of both principal and interest are to be made in lawful money of the
United States of America.

        This Note evidences indebtedness incurred under, and is subject to the
terms and provisions of, the Amended and Restated Credit Agreement, dated as of
December 18, 2002 (as amended or otherwise modified from time to time, the
"Credit Agreement"; terms not otherwise defined herein are used herein as
defined in the Credit Agreement), among the undersigned, certain financial
institutions (including the Bank) and the Agent, to which Credit Agreement
reference is hereby made for a statement of the terms and provisions under which
this Note may or must be paid prior to its due date or its due date accelerated.

        This Note is being executed and delivered in replacement of, but not in
payment of: (a) that certain "Note" evidencing indebtedness to the Bank dated to
be effective September 15, 2000, made by the undersigned payable to the order of
the Bank in the original principal amount of $20,000,000.00; and (b) that
certain "Note" evidencing indebtedness to the Harris Trust and Savings Bank
("Harris") dated to be effective September 15, 2000, made by the undersigned
payable to the order of Harris in the original principal amount of
$10,000,000.00; provided, however, that interest on such replaced notes accrued
through the date hereof shall be payable in accordance with the terms thereof.

        This Note is made under and governed by the laws of the State of
Minnesota applicable to contracts made and to be performed entirely within such
State.

    Fargo Electronics, Inc.
 
 
By:
/s/  PAUL W.B. STEPHENSON      

--------------------------------------------------------------------------------

    Title: Vice President and Chief Financial Officer


--------------------------------------------------------------------------------



QuickLinks


NOTE
